Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION

Following prior arts are considered pertinent to applicant's disclosure.
US 20210368190 A1 (Sjoberg)
US 20130293787 A1 (Van)
US 20170339416 A1 (Hendry)
US 20100201870 A1 (Luessi)
US 20180098131 A1 (different IDU/viewports/viewing direction/sections of 360 video sequence are encoded {para 48-49, 53, Fig.8, each of the “N” IDU/viewports/viewing direction/sections are coded in three qualities {Fig.7}, bitstream switching for a viewport “only due to a change in available or allocated bandwidth” {para 59})


Response to Remarks/Arguments
Applicant’s arguments with respect to claim rejection have been fully considered but are moot in view of the new grounds of rejection/.
 





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6, 13-14, 17, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sjoberg in view of Van
With respect to claim 1. Sjoberg teaches A method for video streaming, comprising:	 using a scheme that partitions each image frame in a sequence of image frames into a plurality of sections, wherein the plurality of sections comprise at least a first section and a second section [(tiles=>sections; para 104)] :	 obtaining a first set of encoded data in different coding qualities for the first section, and obtaining a second set of encoded data in different coding qualities for the second section [(each tiles/sections are coded into three different qualities {para 119-122} )] :	 determining a first switching point that corresponds to a change of coding quality for the first section, and determining a second switching point that corresponds to a change of coding quality for the second section [(at least two tiles/sections are switched {para 123-124})] :	 selecting, from the first set of encoded data, encoded data with a first prior coding quality before the first switching point and encoded data with a first posterior coding quality after the first switching point [(para 122, switching is done from one quality to another, therefore there are at least one quality before and one quality after)] :	 selecting, from the second set of encoded data, encoded data with a second prior encoding quality before the second switching point and encoded data with a second posterior encoding quality after the second switching point[(para 122, switching is done from one quality to another, therefore there are at least one quality before and one quality after)]:	 and incorporating the selected encoded data in a bit stream [(para 104, 122, 138, 204)] .
 
Sjoberg does not explicitly show wherein instantaneous decoding refresh picture portions are inserted periodically into the bit stream of each of the plurality of sections, insertion of instantaneous decoding refresh picture portions is performed at different time points for different sections, and periods of insertion cycles of the instantaneous decoding refresh picture portions are different for different sections

However, in the same/related field of endeavor, Van teaches wherein instantaneous decoding refresh picture portions are inserted periodically into the bit stream of each of the plurality of sections, insertion of instantaneous decoding refresh picture portions is performed at different time points for different sections, and periods of insertion cycles of the instantaneous decoding refresh picture portions are different for different sections [(Fig.5 and para 72; IDR/instantaneous decoder refresh pictures are inserted at different point for different layer stream 31, 50 and 30 respectively and they have different periods )] 

Therefore in light of above discussion it would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of the prior arts because it allows fast switch with acceptable band width [(Van para 64)]  

 

Sjoberg teaches with respect to claim 2. The method of claim 1, wherein the change of encoding quality for each of the first section and the second section is determined based on user information [(para 122)] .

Sjoberg teaches with respect to claim 3. The method of claim 2, wherein the user information comprises viewport information, which indicates a viewing point of a user. [(para 122)] .

Sjoberg teaches with respect to claim 4. The method of claim 2, wherein the user information comprises region of interest (ROI). [(para 122, 95)] .

Sjoberg teaches with respect to claim 5. The method of claim 1, wherein the change of coding quality for the first section and the change of coding quality for the second section are triggered by an event[(para 122, triggered by viewport changes)].

Sjoberg teaches with respect to claim 6. The method of claim 5, wherein the first switching point for the first section is different from the second switching point for the second section. [(para 122-123, tiles can be switched based on location compare to viewport, some tiles can be switched at one viewport other can be switched at other viewport. Not all tiles are switched together, therefore at least two tiles/sections has different switching point)] 

Sjoberg teaches with respect to claim 13. The method of claim 1, further comprising using an encoder to generate the first set of encoded data in different coding qualities for the first section, and to generate the second set of encoded data in different coding qualities for the second section [(Sjoberg para 198-199)] .

Sjoberg teaches with respect to claim 14. The method of claim 13, wherein the encoder operates to share one or more coding steps [(para 104, tile partitioning structure)] .

Sjoberg teaches with respect to claim 17. The method of claim 1, wherein each section of the plurality of sections is a tile, which is a rectangular region in each image frame of the sequence of image frames [(para 109)] .

Sjoberg teaches with respect to claim 19. A system for video streaming, comprising:	 one or more microprocessors: a streaming controller running on the one or more microprocessors, [(para 104-105, 198)] 

Sjoberg teaches with respect to claim 20. An apparatus, comprising:	 a processor: and a non-transitory computer-readable medium with instructions stored thereon, that when executed by the processor, perform the steps comprising: [(para 198)] 

Claims 7-10, 15-16 & 18 are rejected under 35 U.S.C. 103 as being unpatentable over Sjoberg in view of Van in view of Hendry.

Regarding claim 7. Sjoberg does not explicitly show that the first section is associated with a first set of periodic random-access points, and the second section is associated with a second set of periodic random-access points.

However, in the same/related field of endeavor, Hendry teaches the first section is associated with a first set of periodic random-access points, and the second section is associated with a second set of periodic random-access points. [(Hendry para 118-120; this is described in the context of view changes {para 23-24})]

Therefore in light of above discussion it would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of the prior arts to enhance the system’s performance (Hendry para 24)  

Sjoberg in view of Hendry additionally teaches 8. The method of claim 7, wherein the first switching point for the first section is determined based on a first random access point in the first set of periodic random-access points after the event and the second switching point for the second section is determined based on a second random access point in the second set of periodic random-access points after the event. [(Sjoberg para 122-123 and Hendry para 118-120; note random access are switching points {Hendry para 92} )] 

Hendry additionally teaches 9. The method of claim 7, further comprising configuring the first set of periodic random-access points associated with the first section with a first interval, and configuring a second periodic random-access points associated with the second section with a second interval. [(Hendry para 119-120)] 

 Hendry additionally teaches 10. The method of claim 9, wherein the first interval and the second interval are different. [(Hendry para 120)] 

Sjoberg in view of Hendry additionally teaches 15. The method of claim 13, wherein the encoder operates to use a first set of quantization parameters to generate the first set of encoded data in different coding qualities for the first section and use a second set of quantization parameters to generate the second set of encoded data in different coding qualities for the second section [(Sjoberg para 107, qualities based on bitrate; Hendry quality and bitrate depends on different quantization parameter {para 129, 69 })] .

Sjoberg in view of Hendry additionally teaches 16. The method of claim 15, wherein the first set of quantization parameters and the second set of quantization parameters are the same [(given that the high and low qualities of same bitrate respectively are used, the quantization parameter are expected to be the same across tiles; Sjoberg para 122-123; Hendry para 119-120 )] .

Sjoberg in view of Hendry additionally teaches 18. The method of claim 1, wherein each section of the plurality of sections is a slice, which is a sequence of coding blocks or a sequence of coding block pairs in each image frame of the sequence of image frames. [(Sjoberg, para 115, 133; Hendry para 73, 115)] 
The combination would provide predictable result as they are alternate options for video coding.

Claims are 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Sjoberg in view of Van in view of Luessi.

Regarding Claim 11: Sjoberg does not explicitly show encoded data at the first switching point comprises a first refreshing portion with the first posterior coding quality for the first section and the selected encoded data at the second switching point comprises a second refreshing portion with the second posterior coding quality for the second section.

However, in the same/related field of endeavor, Luessi teaches encoded data at the first switching point comprises a first refreshing portion with the first posterior coding quality for the first section and the selected encoded data at the second switching point comprises a second refreshing portion with the second posterior coding quality for the second section. [( Luessi para 181,  IDR/instant refresh macroblocks/i.e. portion of IDR pictures are used for switching)]

Therefore in light of above discussion it would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of the prior arts because that enhance the switching procedure.  

 

Luessi additionally teaches 12. The method of claim 11, wherein the first refreshing portion comprises a portion of a first instantaneous decoder refresh (IDR) picture, and the second refreshing portion comprises a second portion of an instantaneous decoder refresh (IDR) picture.[( Luessi IDR macroblocks/i.e. portion of IDR pictures are used for switching)] 


Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammed Rahaman whose telephone number is (571)270-1438. The examiner can normally be reached on 8:30am - 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on (571) 272-4195.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/MOHAMMED S RAHAMAN/Primary Examiner, Art Unit 2486